Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 12, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Hurst (US Pub. No 2018/0136725 A1).
As to claims 1 and 8, Hurst shows a brain-machine interface based intention determination device and associated methodology (Fig. 1 and paras. 28 and 29) using a virtual environment (para. 31), comprising: an input unit 116/118 (Fig. 1 and para. 29) that receives a control mode from a user (para. 32); a training output unit (display 124, for example, Fig. 1 and para. 31) that outputs training information set according to the control mode (i.e. a virtual environment/object, for example, paras. 35 and 36); a collection unit 116 that collects a brain signal generated from a user's imagination for the training information (para. 36); a first preprocessing unit 210 that extracts frequency information according to a preset frequency band from the brain signal (Fig. 2 and para. 44), and extracts time-frequency information of a preset time interval from the frequency information (i.e. on the scale of milliseconds, for example, para. 41); a second preprocessing unit 206/208 that generates physical information indicating a physical size of the time-frequency information (i.e. amplifies the signal according to its strength, 
As to claims 2 and 9, Hurst shows that the control mode further includes: an imagination mode classified according to a type of imagination (i.e. thoughts of an individual, para. 35); a space mode representing a space provided in advance as a virtual environment (i.e. virtual environment including a ball, para. 36); and a motion mode representing a motion provided to be imagined by the user according to the imagination mode and the space mode (i.e. motior of a ball, para. 36).
As to claims 3 and 10, Hurst shows the input unit receives a visual imagery mode (para. 36).
As to claims 4 and 11, Hurst shows that in a case where the imagination mode is the motor imagery mode, the first preprocessing unit extracts frequency information from a frequency band of 8 Hz to 13 Hz (paras. 36 and 37).
As to claims 5 and 12, Hurst shows that in a case where the imagination mode is the visual imagery mode, the first preprocessing unit extracts frequency information from a frequency band of 8 Hz to 12 Hz (paras. 36 and 37).
As to claims 7 and 14, Hurst shows that the second preprocessing unit generates the physical information by calculating a power spectral density from the time-frequency .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst in view of Keane (US Pub. No. 2020/0073475 A1).
As to claims 6 and 13, Hurst does not show that in a case where the imagination mode is the speech imagery mode, the first preprocessing unit extracts frequency information from a frequency band of 10 Hz to 15 Hz.
Keane shows that speech imagery within the brain provides a signal within this frequency range (Fig. 2 and para. 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hurst with those of Keane because designing the system I this way allows the device to use speech as a means to provide functionality to a brain training feedback system (para. 32).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627